Opinion of the Court
PER CURIAM:
The accused was convicted by general court-martial of two offenses of failure to obey a lawful order, in violation of Article 92, Uniform Code of Military Justice, 50 USC § 686; and assault with a dangerous weapon, in violation of Article 128, Uniform Code of Military Justice, 50 USC § 722. He was sentenced to dishonorable discharge, total forfeitures, and confinement for two years. The convening authority disapproved the findings as to failure to obey, but approved both the finding as to assault and the sentence. A board of review in the office of The Judge Advocate General of the Army, composed of three members but with only two participating, affirmed. We granted the petition for review only because other cases were pending which involve the same issue, namely, whether a board of review with two members sitting, possessed the power to act.
The principles set forth in United States v. Petroff-Tachomakoff, 5 USCMA 824, 19 CMR 120, dispose of the only'issue in this case.
The decision of the board of review is affirmed.